Citation Nr: 0525293	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  01-00 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for swelling of the hands 
and feet.

Entitlement to service connection for pain in the joints, to 
include burning in the feet.

Entitlement to service connection for a sleep disorder, to 
include sleep apnea, claimed as secondary to a service-
connected back disorder.

Entitlement to service connection for a disorder of the right 
big toe, to include degenerative joint disease.

Entitlement to an increased initial rating for degenerative 
joint disease of the right knee, currently evaluated as 10 
percent disabling.

Entitlement to an increased initial rating for degenerative 
joint disease of the left knee, currently evaluated as 10 
percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from May 1969 to January 1972, 
and from May 1974 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and July 2002 decisions by 
the Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision, in pertinent part, denied 
entitlement to service connection for swelling of the hands 
and feet, joint pain, to include burning feet, a sleep 
disorder, and a disorder of the right big toe.

The July 2002 rating decision granted service connection for 
degenerative joint disease of both knees and assigned an 
initial disability rating of 10 percent for each knee.

The Board notes that in his September 2003 VA Form-9, Appeal 
to the Board of Veterans' Appeals the veteran also claimed 
entitlement to increased ratings for his right and left ankle 
disorders.  Such claims are referred to the RO for 
appropriate adjudication.



FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record does not reasonably show that the 
veteran has current diagnoses of a disorder manifested by 
swelling of the hands and feet, or a sleep disorder.

3.  The evidence of record does not reasonably show that the 
veteran has a current diagnosis of a disorder manifested by 
joint pain, or that parasthesias of the feet had  origins in 
service, or would otherwise be related thereto.

4.  The evidence of record reasonably shows that a disorder 
of the right big toe, manifested by decreased sensation, had 
origins during service.

5.  The evidence of record does not reasonably show that 
extension is limited to 15 degrees or more or that flexion is 
limited to 30 degrees or less in either knee.


CONCLUSIONS OF LAW

1.  Swelling of the hands and feet was not incurred in or 
aggravated by service.  38 U.S.C.A.  §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  Pain in the joints and burning in the feet was not 
incurred in or aggravated by service.  §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

3.  A sleep disorder, to include sleep apnea, was not 
incurred in or aggravated by service and is not proximately 
due to a service-connected disorder.  §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

4.  A right big toe disorder was incurred in service.  
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

5.  Degenerative joint disease of the right knee is not more 
than 10 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2004).

6.  Degenerative joint disease of the left knee is not more 
than 10 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in December 2001, provided the veteran with 
an explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the appellant with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence that is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the veteran before the RO decisions 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
veteran.  The Court in Mayfield noted that there could be no 
prejudice with an error in the timing of the VCAA notice if 
its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Issues for Service Connection

Factual Background

Service medical records indicate that the veteran complained 
of decreased sensation to the medial aspect of the right 
halux in May 1988.  An October 1988 annual examination report 
noted that the veteran experienced a parasthesia of the right 
big toe, which resulted in a permanent profile.  A February 
1991 x-ray report noted complaints of diminished sensation in 
the right big toe.  X-rays were interpreted as showing a 
slight prominence of the dorsum of the distal tuft of the 
distal phalanx of the digit.  It was noted that this may 
result in pressure against the toenail and discomfort.  The 
bones were, otherwise, noted to be unremarkable.  A May 1991 
hospital report, documenting inservice treatment for an 
unrelated disorder, reported a history of degenerative joint 
disease of the right big toe.

Service medical records are otherwise silent with regard to 
complaints, findings or treatment associated with swelling of 
the hands and feet, joint pain, to include a burning 
sensation in the feet, and a sleep disorder.

A July 1998 VA treatment note reported complaints of swelling 
and tingling of the hands, which the veteran indicated had 
begun about 1 month prior.

A November 1999 VA treatment note reported a chronic decrease 
in sensation of the right big toe since 1969.

A February 2000 VA treatment note indicated that the veteran 
reported difficulty sleeping due to back pain.  The veteran 
indicated that he was started on Prozac in 1999, but had to 
stop because of swelling in his hands and feet.  The veteran 
also reported a burning sensation in his feet.  No diagnoses 
were noted.

An August 2000 letter from the veteran's private physician 
noted that the veteran was seen for a "possible medical 
reaction."  It was noted that the veteran's low back pain 
was causing him to have difficulty sleeping at night.  The 
veteran reported experiencing swelling in the joints after 
taking his arthritis medication.  In addition, the veteran 
reported that, after taking Prozac, he noted a burning 
sensation in his feet.  The physician stated that "given the 
time line and timely nature of these symptoms with his 
medication, it may be possible that his symptoms are due to 
these medications, although I did discuss with [the veteran] 
the probability of this is relatively small."

An August 2000 VA joint examination report noted that the 
claims folder was reviewed.  It was noted that the records 
referred to decreased sensation of the right big toe.  The 
diagnoses were degenerative joint disease ankles, 
degenerative symptoms of the knees without radiographic 
evidence of degenerative arthritis, incidental osteochondroma 
of the left tibia, lumbar radiculopathy, parasthesias of the 
feet without electrical evidence for peripheral neuropathy, 
and decreased sensation of the right medial great toe, 
probably consistent with lumbar radiculopathy.

In addition to denying the claims currently on appeal, the 
August 2000 rating decision granted service connection for 
degenerative joint disease of the ankles, and incidental 
osteochondroma of the left tibia, and increased the rating 
for the veteran's service-connected low back disorder due to 
symptoms associated with radiculopathy.

A November 2000 VA treatment note indicated that the veteran 
reported a burning pain in his feet, which began two and a 
half years prior after he was prescribed Prozac.  The VA 
physician noted that the veteran's complaints could be 
referred pain from his facet arthropathy.  He also indicated 
that the veteran was seen by a neurologist who noted that the 
burning sensation could be a result of S1 nerve root 
compression.  The diagnosis was plantar/heel pain of unknown 
etiology, possibly from S1 pathology.

A March 2001 VA treatment note indicated that the veteran was 
complaining of bilateral heel pain and burning irritation.  
The veteran reported that he continued to experience numbness 
in the right halux, which he noted began in boot camp.  The 
diagnosis was plantar fasciitis with secondary neuritis of 
the infracalcaneal nerve.

A May 2001 VA treatment note reported that the veteran 
complained of pain in his hands, wrists, shoulders, knees, 
ankles and lower back.  He reported occasional joint 
swelling.  No active swelling was noted on examination.

A July 2001 VA treatment note reported continued treatment 
for left plantar fasciitis.  An October 2001 VA treatment 
note indicated that the veteran's heel pain had resolved, but 
the burning sensation persisted.

A September 2001 VA treatment note reflected continued 
complaints of a burning sensation in the feet.  The diagnosis 
was parasthesias of the feet without electrical evidence for 
peripheral neuropathy.

A February 2002 VA foot examination noted that the claims 
folder was reviewed.  The veteran reported bilateral heel 
pain and swelling.  No swelling was noted on examination.  
The examiner noted that x-rays of the feet, taken in August 
2000, were interpreted as showing a tiny calcaneal spur in 
the left foot and no acute traumatic or significant 
osteoarthritis change in the right foot.  The diagnosis was 
parasthesias of unknown etiology.

A February 2002 VA neurological examination report indicated 
that the claims folder was reviewed.  The examiner noted that 
the veteran complained of burning parasthesias of the feet 
without evidence of peripheral neuropathy by EMG in March 
2000.  He also noted that the veteran complained of a sleep 
disorder.  The examiner indicated there was no dyspnea, 
hypersomnia or sleep apnea.  The veteran reported frequent 
waking in the night due to back and leg pain.  The diagnosis 
was parasthesias of the feet of unknown etiology.  The 
examiner stated that there was no evidence of a sleep 
disorder at that time.

A February 2002 VA joint examination report stated that the 
claims folder was reviewed.  The veteran complained of global 
hand swelling and arthralgia, involving both wrists.  No 
swelling was noted on examination and no diagnoses were made 
with regard to the veteran's hands.  He was diagnosed with 
left carpal tunnel syndrome and probable right carpal tunnel 
syndrome.

A July 2002 rating decision granted service connection for 
degenerative joint disease of the knees.

The veteran testified at a hearing held at the RO in June 
2004.  He stated that he initially pinched a nerve in his 
right big toe during basic training.  He reported that he has 
had decreased sensation in the toe ever since.  The veteran 
testified that he has experienced burning in his feet since 
he took Prozac in 1999.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

Initially, the Board notes that the veteran does not have a 
currently diagnosed sleep disorder for which service 
connection may be granted.  The February 2002 VA neurological 
examination report specifically stated that the there was no 
diagnosed sleep disorder at that time.  The Board is aware of 
the clinical evidence reporting difficulty with sleep.  
However, such complaints are noted to be associated with pain 
and not due to an underlying sleep disorder.  Accordingly, in 
the absence of a current diagnosis, service connection for a 
sleep disorder is denied.

With regard to the veteran's claim for service connection for 
swelling of the hands and feet, the clinical evidence does 
not reflect a diagnosed disorder characterized by such 
complaints.  Moreover, though the VA treatment records and 
the letter from the veteran's private physician reflect 
complaints of swelling, the clinical evidence of record does 
not document such swelling.  Swelling is not noted in any of 
the VA treatment records or VA examination report.  
Therefore, in absence of a currently diagnosed disorder, 
service connection for swelling of the hands and feet is 
denied.

As to the veteran's claim for service connection for joint 
pain, with burning of the feet, the clinical evidence does 
not document an identifiable disorder underlying the 
complaints of joint pain.  The Board notes that pain is not, 
of itself, a disorder for which service connection may be 
granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (unless a veteran suffers from an 
underlying disability or condition, such as loss of normal 
body working movements, joint disability, or muscle 
disability, then pain otherwise experienced is not a 
compensable disability).  The Board notes that the veteran is 
currently service connected for knee and ankle disorders.  
While the veteran has expressed complaints of pain associated 
with other joints, there are no diagnoses in the clinical 
records pertaining to such complaints.

The clinical evidence does document continued complaints of 
parasthesias of the feet.  Such complaints have either been 
attributed to radiculopathy from the veteran's service-
connected lumbar spine disorder, or noted to be of unknown 
etiology.  The Board notes that there is evidence of record 
attributing such complaints to medication the veteran has 
been prescribed.  However, the April 2000 letter from the 
veteran's private physician stated "given the time line and 
timely nature of these symptoms with his medication, it may 
be possible that his symptoms are due to these medications, 
although I did discuss with [the veteran] the probability of 
this is relatively small." (emphasis added)  Moreover, the 
medications referred to were not prescribed for a service-
connected disorder.  Accordingly, in the absence of evidence 
linking the veteran's parasthesias of the feet to service, 
service connection for joint pain, with burning of the feet, 
is denied.

The Board notes that though there is a report of a history of 
degenerative joint disease in the right big toe, x-rays taken 
during service and since service have not documented 
arthritic changes involving the right big toe.  Accordingly, 
service connection for degenerative joint disease of the 
right big toe is not warranted.

Finally, the Board notes that there is evidence of decreased 
sensation to the right big toe during service.  The October 
1988 annual examination report noted that the veteran was 
placed on a permanent profile because of his right big toe.  
Clinical evidence of record reflects continued findings of 
decreased sensation in the right big toe since service.  
Although, some clinical records have attributed such 
complaints to radiculopathy associated with the veteran's 
lumbar spine disorder, the Board notes that given that such 
complaints were documented during service, service connection 
is warranted for a right big toe disorder in this instance.  

III.  Increased Ratings for Right and Left Knee

Factual Background

Service medical records reflect that May 1991 x-rays of the 
knees were interpreted as showing a radionuclide accumulation 
in both knees that was consistent with degenerative arthritic 
change.

An August 2000 VA examination report noted that the claims 
folder was reviewed.  On examination, range of motion was 0 
to 114 degrees on the left and 0 to 131 degrees on the right.  
No tenderness in the knees was noted.  There was 
patellofemoral crepitans on range of motion.

A February 2002 VA examination report noted that the 
veteran's claims folder was reviewed.  On examination, 
flexion was 120 degrees on the right and 118 degrees on the 
left.  Extension was -15 degrees on the right and -10 degrees 
on the left.  All on active motion.  On passive motion 
flexion was 125 degrees bilaterally.  Extension was -8 
degrees on the right and 0 degrees on the left.  No pain on 
motion was noted.

The veteran testified at a hearing held at the RO in June 
2004.  He stated that his previous VA examination had been 
inadequate.

A June 2004 VA examination report noted that the veteran 
complained of constant stiffness and pain in his knees.  On 
examination, range of motion was 0 to 120 degrees on active 
motion and 0 to 140 degrees on passive motion.  The examiner 
noted pain with passive motion.  There was no edema, 
effusion, redness, heat or abnormal movement.  There was 
guarding of the knee joints at 120 degrees of flexion on 
active motion and 140 degrees of flexion on passive motion.  
There was no ankylosis noted.  There was no laxity of the 
collateral ligaments.  Lachman's test was negative 
bilaterally, as was McMurray's tests.  The veteran had 
tenderness on the medial side of both knees.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support increased 
initial ratings for degenerative arthritis of the right and 
left knee.  The reasons follow.

A rating in excess of 10 percent is not warranted under 
Diagnostic Code 5003 in the absence of limitation of motion 
that is compensable under the appropriate Diagnostic Codes.  
A rating of 20 percent is available where flexion is limited 
to 30 degrees or extension is limited to 15 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  In this 
instance, the clinical evidence of record does not reflect 
such limitation of motion.  Extension has not been noted to 
be limited to more than 0 degrees in either knee.  Flexion 
has not been noted to be limited to less than 114 degrees on 
the left and 120 degrees on the right.  Accordingly, a rating 
in excess of 10 percent is not warranted for either knee 
based on the schedular criteria.

The Board further finds that the 10 percent rating adequately 
reflects the impairment of the veteran's daily activities and 
that impairment attributable to functional impairment from 
pain, weakness, and fatigability is also contemplated by the 
currently assigned rating. In determining that the currently 
assigned rating is appropriate, the Board observes that this 
rating under the appropriate Diagnostic Codes takes into 
account the functional limitation due to pain, in particular 
the limited motion and pain on movement.  The Board notes 
that no swelling, effusion, instability, or weakness was 
noted on the June 2004 VA examination report.  Moreover, 
there are no findings currently noted in the record such as 
would indicate that there is functional impairment beyond 
what is contemplated by the rating assigned under the 
schedular criteria.  In addition, the evidence does not raise 
a question that a higher rating is possible or warranted for 
any period of time from the veteran's claim to the present so 
as to warrant a "staged" rating due to significant change in 
the level of disability.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's right or left knee disorders 
alone have caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to service connection for swelling of the hands 
and feet is denied.

Entitlement to service connection for pain in the joints, to 
include burning in the feet is denied.

Entitlement to service connection for a sleep disorder, to 
include sleep apnea, claimed as secondary to a service-
connected back disorder is denied.

Entitlement to service connection for a disorder of the right 
big toe is granted.

Entitlement to an increased initial rating for degenerative 
joint disease of the right knee, currently evaluated as 10 
percent disabling, is denied.

Entitlement to an increased initial rating for degenerative 
joint disease of the left knee, currently evaluated as 10 
percent disabling, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


